DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to a response filed 14 October 2021, on an application filed 8 May 2019, which claims priority to a provisional application filed 31 January 2009.
Claims 1-3 and 9-11 have been amended.
Claims 5-8 have been canceled.
Claims 1-4 and 9-12 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1-4 and 9-12 under 35 USC 101 have been withdrawn in light of the amendments to the claims. 
The rejection of claims 1-4 and 9-12 under 35 USC 112 have been upheld, please see below for further information.
All rejections of claims 5-8 have been withdrawn in light of the cancellation of these claims.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 9 recite the following limitation: grouping parameters based on a determined relatedness among parameters in each of the plurality of groups. There is nothing in the claims or the specification to indicate how the system makes a determined relatedness among parameters in each of the plurality of groups. For instance, the published specification at paragraphs 6 and 9 recite the contested limitation, but nowhere else in the claims does the system make a determined relatedness among parameters in each of the plurality of groups. Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1 and 9 contain unsupported matter. Accordingly their metes and bounds are also unclear. 

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 103(a) as being obvious over Martin et al. (U.S. Pre-Grant Publication 2009/0217194 A1), hereinafter Martin, in view of 

As per claims 1 and 9, Martin discloses a computer-implemented method for treating a critical-care patient under the care of a caregiver at a healthcare facility (Martin, Figs. 1, 4 and 5.), the method comprising: 
	monitoring the patient with real-time monitoring equipment that captures physiological data from which is determined an actual physical patient condition (Martin discloses directly monitoring a patient’s physiological state with real time equipment to store and present that information according to various rulesets, see paragraphs 27-28, 71, and Fig. 1 #100 and 105, and Fig. 5. Patient’s actual physical conditions are determined from the captured data, which is then used to present a dashboard associated with that condition, see Fig. 4 #440-450.); 
	identifying with a computer system, a plurality of groups of patient-related data, for the patient, that is a subset of possible groups of patient-related data, to be displayed to the caregiver, the identifying based at least in part on the actual physical patient condition, wherein the groups each represent multiple aspects about the patient 
(Martin determines a plurality of groups of patient-related data that is relevant to various patient conditions, see dashboard rules and editing function, of Figs. 8-10. Based on the determined patient conditions, the system uses the rules to determine which data groups comprising a plurality of parameters relevant to the patient conditions are needed for display, see paragraphs 27-29. The data is selected based on the current relevance to the viewer, the patient, and the patient condition, see paragraphs 29-31, 35 and 36. Data is relative to patient condition depending on how patient data parameters relate to various thresholds, or scores, for the parameters, see scores of Figs. 6 and 9, using set heuristic rules.); 
	extracting, with a data extractor of the computer system programmed to identify relevant data for the patient, a subset of parameters that represent values for particular ones of the multiple aspects in each of the plurality of identified groups (Martin extracts the data parameters corresponding to the determined data needed for the determined patient conditions, as shown in dashboard display of Fig. 3b.); 
	grouping, with the computer system, the subset of parameters into particular ones of the plurality of groups that each contain a plurality of parameters, based on a determined relatedness among parameters in each of the plurality of groups (Parameters are grouped into various sets based on their relevance to the patient condition, see dashboard rules and editing function, of Figs. 8-10. The office notes that a subset of a set comprising the whole set is still a subset.); 
	providing, with a real-time monitoring application executing on the computer system, data in a form for display to the caregiver that shows at least some of the subset of parameters arranged in the groups, with values for the plurality of parameters organized according to the groups to which each of the plurality of parameters corresponds, with individual ones of the groups that are displayed being selected based on the actual physical patient condition, and the displayed groups being displayed in a position relative to each other as a result of the identifying based on the actual physical patient condition; (Martin displays real time parameters of data of the patient in the dashboard determined based on the patient’s determined actual physical patient condition, see the grouping of various data on the dashboard of Fig. 3b. The system shows data groups determined to be relevant to the identified patient condition, see Figs. 8-10; it is the Office’s position that displaying the data groups together on a screen would comprise groups being displayed in a position relative to each other.);
displaying, on an interactive display, based on the patient condition, a checklist associated with an aspect of care for the patient, wherein individual elements of the checklist are predetermined as having a status of relevant or not relevant to the patient's actual physical condition (Based on the extracted data, the system selects an appropriate interface/dashboard for a patient condition, see paragraphs 30-34 and Figs. 4-5. The dashboard will include various elements determined relative to the patient condition, which comprise a checklist of various relative elements for the patient. It is the office’s position that data items determined to be relevant to a patient’s condition would be associated with an aspect of care for the patient.); 
receiving input from the caregiver, through the interactive display, to change the predetermined status corresponding to an individual element of the checklist (User can alter the dashboard to their preferred configuration by adding or removing elements, which would comprise a change to the predetermined status, see Figs. 10 and 11 and paragraph 99. Note that this editing can be done before the patient data is accessed, to establish a template dashboard, or when the system selects the template dashboard, see paragraph 97: “opening a dashboard for editing is identical to opening a dashboard for use”.); and  
storing the received input in an electronic data store (New dashboards comprising received input are stored by the system, see paragraphs 102-103.).

As shown above, Martin discloses a care checklist based on Martin fails to explicitly disclose displaying a checklist that is based on parameter values. 

Hickle, however, teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide displaying a checklist that is based on parameter 

It would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to combine the teachings directed to the patient data processing of Martin with displaying a checklist that is based on parameter values for a patient, as taught by Hickle, in order to provide a patient data processing system that included an alerting system for a monitored patient (Hickle, paragraph 117.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2 and 10, Martin/Hickle disclose claims 1 and 9, discussed above. Martin also discloses identifying a plurality of parameters within the subset of parameters, wherein each of the plurality of parameters is directed to a particular caregiver level and differs from other parameters within the subset of parameters (Martin, preferred dashboards with particular parameters may be based on caregiver roles or identities, which would comprise caregiver levels, see paragraphs 29-31, 35 and 36.).


Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 103(a) as being obvious over Martin/Hickle, further in view of Cohen et al. (U.S. Patent 7,627,334 B2), hereinafter Cohen.

As per claims 3, 4, 11 and 12, Martin/Hickle disclose claims 1 and 9, discussed above. Martin/Hickle also discloses:
3,11. 	displaying on the interactive display the plurality of a subset of parameters directed to the determined caregiver level (Martin, preferred dashboards with particular parameters may be based on caregiver roles or identities, which would comprise caregiver levels, see paragraphs 29-31, 35 and 36.); and
4, 12. 	displaying individual elements of the checklist that are directed to the determined caregiver level (Martin, preferred dashboards with particular parameters may be based on caregiver roles or identities, which would comprise caregiver levels, see paragraphs 29-31, 35 and 36.;.  

3, 11. detecting a presence of an electronic caregiver beacon, determining a caregiver level corresponding to a caregiver associated with the beacon.

Cohen teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide detecting a presence of an electronic caregiver beacon (Cohen, Fig. 8 #810), determining a caregiver level corresponding to a caregiver associated with the beacon (Cohen, Fig. 6 #610 and 620. Cohen discloses the determination of a caregiver's identity. It is the Examiner's position that the caregiver's identity would also comprise the caregiver's level, as used in the claims, e.g., Doctor Alpha and Nurse Beta. Also see Cohen, Fig. 9 #825.), because to do so would result in a medical information system that was able to reduce the “near chronic state of information overload” (Cohen, Col. 1, lines 26-27) by “the management and display of context relevant information” and by delivering such information “to users in a form such that information important to each user is immediately available without requiring users to navigate through multiple documents, pages or screens” (Cohen, Col. 3, lines 4-13), thereby increasing the efficiency and reducing the error rate of providers of health care services.  

It would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to combine the teachings of Martin/Hickle directed to an intelligent patient dashboard with Cohen’s determination of a caregiver level corresponding to an electronic beacon detected in proximity to an interactive display, because to do so would result in an intelligent patient dashboard system that was able to reduce the “near chronic state of information overload” (Cohen, Col. 1, lines 26-27) by “the management and display of context relevant information” and by delivering such information “to users in a form such that 


Response to Arguments

Applicant’s arguments filed 14 October 2021	 concerning the rejection of all claims under 35 U.S.C. 103(a) have been fully considered but they are not persuasive.

With regard to the rejection of the claims under 35 USC 103, Applicant argues on pages 10-11 that none of the cited references discloses all of the limitations as claimed. 

The Office respectfully disagrees. Please see the new analysis of the claims, above, where Martin and HIckle disclose the claimed limitations.


To the extent that arguments concerning the rejection of claims are repeated in response to the rejection of other claims, the Office accordingly incorporates the responses to arguments detailed above.

The remainder of Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new citation of the previously cited references, and the new reference necessitated by amendment, Hickle, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Martin, Levine, Hickle and Cohen, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (14 May 2021), and incorporated herein.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
18 November 2021